Citation Nr: 1230226	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-29 751A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative changes of the right toe.

3.  Entitlement to service connection for a chronic rash on the back.

4.  Entitlement to service connection for pain in the left elbow.

5.  Entitlement to service connection for arthritis of the left shoulder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to December 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional office (RO).

The July 2005 decision initially considered and denied these and other claims on their underlying merits, whereas the June 2007 decision instead first determined there was new and material evidence to reopen these claims (since they had been previously considered and denied in that earlier decision), but then proceeded to confirm that prior denial of these claims on their underlying merits.

In the interim, in April 2006, the Veteran had filed his petition to reopen these claims.  He had filed that petition, however, within one year of receiving notification of that initial July 2005 decision, so well within the amount of time he had for initiating a timely appeal of that earlier decision.  38 C.F.R. §§ 20.201, 20.302(a).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement (NOD) under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The Court similarly has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).


Moreover, also in the interim and around that same time, the Veteran had had a VA compensation examination in October 2005, the report of which is of record.  Because the examination report, itself, constitutes new and material evidence in support of his claims and also was within one year of the previous denial of his claims in July 2005, that earlier rating decision initially considering and denying his claims never became a final and binding determination.  As a consequence, although the RO determined in the more recent June 2007 decision that there was new and material evidence to reopen these claims, albeit still insufficient evidence to grant them on their underlying merits, he did not in actuality need to submit new and material evidence to reopen these claims before proceeding with the readjudication of them on their underlying merits.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a)-(b), 20.200, 20.300, 20.302 (2011).  See also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) and Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In any event, since they require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran alleges that all of these claimed disabilities started during his military service and have continued during the many years since.  More specifically, during his recent July 2012 hearing before the Board, he testified that his injuries occurred during athletic events in which he participated during service.  And because records obtained from Greater Southeastern Community Hospital in Washington, DC, dated between October 1975 and September 1977, so from during the years immediately after his service ended in December 1974, show diagnoses referring to injuries to his knee, toe, elbow, and shoulder, as well as a rash on his back, a VA compensation examination and medical nexus opinion are needed to assist in deciding these claims.

VA is obliged to provide an examination in response to a claim for service connection when the record contains competent evidence the claimant has the alleged disability and indicates the disability or signs and symptoms of it may be associated with his active military service, but does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4).  As the United States Court of Appeals for Veterans Claims (Court/CAVC) has made clear, the threshold for finding this necessary link between the currently claimed disability and disease or injury in service, to in turn warrant obtaining an examination for a medical nexus opinion on this determinative issue of causation, is relatively low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

The Veteran previously had a VA compensation examination in October 2005, but the examiner only noted the Veteran's then current disabilities and did not provide a medical nexus opinion as to the origins or etiologies of these conditions in terms of their potential relationship to the Veteran's military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  In addition, when, as here, the available evidence is too old for a proper evaluation of a disability, including insofar as assessing its current severity, VA's duty to assist includes providing the Veteran a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision).  

See, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if no additional medical evidence adequately addresses the level of impairment of the disability since the previous examination).  Because the only examination of record is nearly seven years old, and does not provide any medical comment on the determinative issue of causation, the probative value of the report is very limited.

That October 2005 VA examination resulted in diagnoses of persistent back rash, as well as of recurrent left elbow pain and bilateral knee pain as a result of degenerative joint disease (DJD), i.e., arthritis.  In addition, the treatment records from the VA Medical Center (VAMC) in Washington, DC, also evidence extensive treatment for the Veteran's left shoulder and right toe throughout the duration of this appeal.  Outpatient progress notes show reduced range of motion of his left shoulder in October 2005.  Radiology reports of his right toe also dated in October 2005 show degenerative osteoarthritis.  The most recent records are from July 2008, at which time he had steroid injections into his left knee due to pain and limitations on his range of motion.  The diagnosis was "internal derangement of the left knee" and nonspecific synovitis (painful inflammation of the joint).  Although not all of his disabilities are consistently documented in his treatment records, it is clear that he has manifested all of his claimed disabilities during the course of this appeal.

In addition to showing symptoms of current disabilities, he also claims that he suffered an event or injury in service that gave rise to his current disabilities.  While testifying during his recent hearing, he explained that his injuries had originated in service while playing football and other sports.  He said the stiffness began in his knee in 1973 when he was stationed in Missouri.  He joined a sports team upon arriving in Germany and injured his toe during a ball game.  As a catcher on a baseball team, he strained his shoulder and jammed his elbow during a game in 1974.  His shoulder required surgery upon his return to the United States in 1975.  Although he did not discuss the chronic rash on his back in his hearing testimony, he indicated on his VA Form 9 that the rash on his back may have been the result of sweating while performing manual labor and not showering afterwards.

The documentary evidence in this case shows he received treatment for these conditions within a short time following his departure from military service.  At Greater Southeast Community Hospital in Washington, DC, he received treatment for his left knee, shoulder, and elbow, and his right toe, as well as for a fungal rash on his back.  In October 1975, so within one year of his departure from military service, he had complaints of knee twisting in football the day prior.  The evaluating physician noted left knee tenderness and good mobility and provided an ace bandage.  A radiology report revealed no evidence of fracture, dislocation, or bony abnormality.  In March 1976, the Veteran had fluid removed from his left knee joint.  In January 1977, he had draining of his right great toe and was diagnosed with tinea versicolor, a chronic fungal rash on his back.  In September 1977, he had two appointments for severe pain in his left shoulder, which was causing a restriction in his range of motion.  A radiology report accompanying the physician's notes indicated the Veteran had "anterior and medial dislocation of the shoulder."  At or about the same time, a radiology report noted he had "soft tissue swelling present over the mid portion of the forearm," but did not reveal evidence of fracture.

As the records of Southeastern Community Hospital reveal, all five of the claimed disabilities at issue are recorded in medical reports documented between October 1975 and September 1977.  Because the Veteran's STRs do not show any injuries or medical conditions during service, these records from Southeastern Community Hospital are especially important because they tend to corroborate his hearing testimony as to his immediately ensuing post-service medical treatment and tend to, in turn, suggest that he may have sustained relevant sports-related physical injuries during his service, as he is alleging.  He explained how he injured himself several times playing football and basketball on his VA Form 9 in December 2008.  While the records of Southeastern Community Hospital are outside the time frame of his service and on occasion relate to additional injuries he apparently had sustained since service, so intercurrent trauma, they nonetheless are of a similar vein and nature as the injuries he claims to have sustained in service.  Still additional lay statements from his siblings affirm he sustained repeated sports injuries while in service.

One record dating from October 1975 from Southeastern Community Hospital relating to the Veteran's left knee injury is within one year after his departure from service.  He now has arthritis in this knee.  Arthritis is considered a chronic (permanent) condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree, meaning to at least 10-percent disabling, within the first year after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  So, in some circumstances, a chronic disease or disorder that manifests within this one-year presumptive period after service "shall be deemed to have incurred" during service.  See 38 U.S.C.A. § 1133.  The October 1975 record does not show the Veteran's left knee injury necessarily had resulted in chronic disability, and the record attributes the specific injury to an event after service (namely, "football yesterday").  Nevertheless, this record tends to corroborate his hearing testimony that, as an active sportsman, he suffered a number of injuries during and after his service.  Thus, this evidence tends to minimally suggest, to the degree required by McLendon, both the occurrence of an event or injury in service and a possible nexus between an in-service injury or event and a present disability to the point that the evidence in this case requires review by a VA compensation examiner.  As a result, this claim is being remanded for a VA examination and medical nexus opinion.

Although the RO requested records from the Washington, DC, VAMC dating from the Veteran's immediate post-service period, these records were determined to be unavailable due to the 15-year retention policy at the time, as noted in the file and as the Veteran himself acknowledged during his recent hearing.  But also during his hearing, he reported treatment for his injuries at Madigan Army Medical Center in Tacoma, Washington, and at Moncrief Army Community Hospital at Fort Jackson, South Carolina.  No documentation exists in the file showing the RO ever requested these additional records.  So, on remand, the RO/AMC must also try and obtain these other records, as well as any additional treatment records from the VAMC in Washington, DC, since July 2008.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Request all relevant evaluation or treatment records from the Madigan Army Medical Center in Tacoma, Washington, and from the Moncrief Army Community Hospital at Fort Jackson, South Carolina.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  As well, request all relevant records from the VAMC in Washington, DC, since July 2008.  As with the Army Hospital records, since these records also are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), and the Veteran must be appropriately notified in accordance with 38 C.F.R. § 3.159(e)(1) if unable to obtain them.

3.  Upon receipt of all additional records, schedule another VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's claimed left elbow, left shoulder, left knee, and right toe disabilities, and the rash on his back, incepted during his active military service from January 1973 to December 1974 or, if involving arthritis, within one year of his discharge, so by December 1975, or are otherwise related or attributable to his military service - including especially to the type of injuries and trauma he claims to have sustained while in service in sporting events.

All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

As well, it is imperative the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history of these claimed disabilities.  The examiner must also consider the Veteran's lay statements and testimony that he sustained a series of sports-related injuries during his service, even accepting that he also admittedly has sustained additional injuries since his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion). 

If, after consideration of all pertinent facts, additional test results, or procurable data, the examiner cannot provide an opinion without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why the requested opinion is not possible or feasible.  Merely saying he/she cannot comment will not suffice.


The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


